[Cite as R.S. v. J.W., 2018-Ohio-5316.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

R.S.                                                  C.A. No.     28970

          Appellee

          v.                                          APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
J.W.                                                  COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
          Appellant                                   CASE No.   DR-2017-02-0558

                                  DECISION AND JOURNAL ENTRY

Dated: December 31, 2018



          CARR, Judge.

          {¶1}   Appellant, J.W., appeals the judgment of the Summit County Court of Common

Pleas, Domestic Relations Division. This Court affirms.

                                                 I.

          {¶2}   R.S. filed a petition for a domestic violence civil protection order against her

former fiancé, J.W., in 2016. While the trial court initially issued an ex parte protection order,

the ex parte order was terminated and the petition was dismissed after a full hearing on the

matter.

          {¶3}   On February 27, 2017, R.S. filed a subsequent petition for a domestic violence

civil protection order against J.W. pursuant to R.C. 3113.31. The trial court promptly issued an

ex parte protection order. The matter proceeded to a full hearing before a magistrate. On

September 19, 2017, the magistrate issued a decision granting the petition and ordering a five-

year protection order against J.W. J.W. filed timely objections to the magistrate’s decision. R.S.
                                                2


filed a memorandum in opposition to the objections. The trial court ultimately issued a journal

entry overruling the objections and adopting the magistrate’s decision on February 13, 2018.

       {¶4}    On appeal, J.W. raises one assignment of error.

                                               II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY GRANTING APPELLEE’S PETITION FOR
       A DOMESTIC VIOLENCE PROTECTION ORDER AS THE DECISION IS
       CONTRARY TO LAW AND AN ABUSE OF DISCRETION[.]

       {¶5}    J.W. raises two arguments in support of his assignment of error. First, J.W.

contends that R.S. failed to present sufficient evidence that he was a family or household

member as defined by R.C. 3113.31(A)(3). Second, J.W. asserts that R.S. failed to prove that he

engaged in menacing by stalking as defined by R.C. 2903.211. This Court disagrees with both

assertions.

       {¶6}    The issuance of a domestic violence civil protection order is governed by R.C.

3113.31, 1 which permits a trial court to issue a protection order after a full hearing “to bring

about a cessation of domestic violence[.]” See former R.C. 3113.31(E). Before the trial court

may grant a domestic violence civil protection order pursuant to R.C. 3113.31, it must find “‘that

petitioner has shown by a preponderance of the evidence that petitioner or petitioner’s family or

household members are in danger of domestic violence.’” Chafin v. Chafin, 9th Dist. Lorain No.

09CA009721, 2010-Ohio-3939, ¶ 7, quoting Felton v. Felton, 79 Ohio St.3d 34, 42 (1997).

       {¶7}    A sufficiency challenge concerns the adequacy of the evidence.          Eastley v.

Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 11. When reviewing whether there was


1
 Two separate amendments to R.C. 3113.31 have taken effect since R.S. filed her petition on
February 27, 2017. For the purposes of this appeal, we apply the version in place at the time
R.S. filed her petition.
                                                 3


sufficient evidence to support a trial court’s decision to grant a domestic violence civil protection

order, this Court must determine whether, in viewing the evidence in the light most favorable to

the petitioner, a reasonable trier of fact could find that the petitioner demonstrated by a

preponderance of the evidence that a domestic violence civil protection order should issue. A.M.

v. D.L., 9th Dist. Medina No. 16CA0059-M, 2017-Ohio-5621, ¶ 11; see also Eastley at ¶ 11, and

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶8}    Former R.C. 3113.31(A)(1) defined “domestic violence” as the occurrence of one

or more of the following acts against a family or household member:

       (a) Attempting to cause or recklessly causing bodily injury;

       (b) Placing another person by the threat of force in fear of imminent serious
       physical harm or committing a violation section 2903.211 [menacing by stalking]
       or 2911.211 [aggravated trespass] of the Revised Code;

       (c) Committing any act with respect to a child that would result in the child being
       an abused child, as defined in section 2151.031 of the Revised Code;

       (d) Committing a sexually oriented offense.

       {¶9}    R.C. 3113.31(A)(3)(a) states that “family or household member” means any of the

following who is residing with or has resided with the respondent:

       (i) A spouse, a person living as a spouse, or a former spouse of the respondent;

       (ii) A parent, a foster parent, or a child of the respondent, or another person
       related by consanguinity or affinity to the respondent;

       (iii) A parent or a child of a spouse, person living as a spouse, or former spouse of
       the respondent, or another person related by consanguinity or affinity to a spouse,
       person living as a spouse, or former spouse of the respondent.

                                 Family or Household Member

       {¶10} J.W. first argues that R.S. failed to demonstrate that J.W. qualified as a family or

household member for the purposes of R.C. 3113.31(A)(3).
                                                     4


        {¶11} A review of the record reveals that J.W. filed objections to the magistrate’s

decision on October 2, 2017. Therein, J.W. argued that the evidence presented at the hearing did

not demonstrate that R.S. was a victim of domestic violence, nor did the evidence support the

conclusion that a protection order was necessary to bring about a cessation or prevention of

domestic violence. Attached to J.W.’s objections was a bench brief that he had previously

submitted to the trial court in lieu of closing argument. In support of his objections, J.W. noted

that he had ordered the preparation of a hearing transcript. J.W. requested additional time to file

“a Memorandum in Support of the foregoing Objection after the transcript has been filed herein

as part of the Court’s record.” While J.W.’s bench brief addressed whether R.S. established the

predicate relationship necessary in order to obtain a domestic violence civil protection order,

J.W. did not set forth an objection on that basis.

        {¶12} R.S. filed a memorandum in opposition to the J.W.’s objections. In addition to

disputing J.W.’s evidentiary claim regarding whether he engaged in menacing by stalking, R.S.

noted that J.W. simply filed a “generic statement” and failed to state his objections with

particularity.

        {¶13} The trial court initially issued an order overruling the objections on the basis that

J.W. had failed to pay for the transcript he requested. J.W. subsequently demonstrated that he

had, in fact, paid the deposit for the transcript, albeit two days late. The trial court issued a

journal entry vacating its prior order overruling the objections. Notably, while the transcript was

eventually filed with the trial court, J.W. never filed a supplemental memorandum in support of

his objections.

        {¶14} With the benefit of the transcript, the trial court issued a journal entry overruling

J.W.’s objection on February 13, 2018. The trial court identified J.W.’s objections as follows:
                                                 5


       1. The Magistrate’s Decision was against the manifest weight of the evidence in
       that the Petitioner was not a victim of domestic violence committed by
       Respondent and is not in danger of being a victim of domestic violence as
       committed by the Respondent.

       2. The Magistrate’s Decision is against the manifest weight of the evidence in that
       the Orders contained in the Magistrate’s Decision are not equitable, fair and
       necessary to bring about a cessation or prevention of domestic violations against
       the Petitioner.

       {¶15} While the trial court did include a short discussion in support of its finding that

R.S. and J.W. qualified as family or household members as defined by R.C. 3113.31(A)(3), the

vast majority of the trial court’s analysis was devoted to examining whether J.W. had engaged in

menacing by stalking.

       {¶16} Civ.R. 65.1(F)(3)(d)(i) provides, in relevant part, that, “[a] party may file written

objections to a court’s adoption, modification, or rejection of a magistrate's denial or granting of

a protection order after a full hearing, or any terms of such an order, within fourteen days of the

court’s filing of the order.” Loc.R. 27.04(B) of the Summit County Court of Common Pleas,

Domestic Relations Division provides that “[a]ll objections shall be specific and state the

grounds of objection with particularity.” “While former Rule 65.1(G) provided that an order

issued after a full hearing was a final, appealable order with or without the subsequent filing of

objections, that Rule was amended in July 2016.” A.S. v. D.S., 9th Dist. Medina No. 16CA0080-

M, 2017-Ohio-7782, ¶ 5. Civ.R. 65.1(G) now states:

       Notwithstanding the provisions of any other rule, an order entered by the court
       under division (F)(3)(c) or division (F)(3)(e) of this rule is a final, appealable
       order. However, a party must timely file objections to such an order under
       division (F)(3)(d) of this rule prior to filing an appeal, and the timely filing of
       such objections shall stay the running of the time for appeal until the filing of the
       court’s ruling on the objections.

       {¶17} In this case, while J.W. filed objections to the magistrate’s decision, he did not

object on the basis that he was not a family or household member as defined by R.C.
                                                 6


3113.31(A)(3). Because J.W. did not object on this basis, we decline to address this argument on

appeal. See generally J.Y. v. J.Y., 9th Dist. Medina No. 17CA0037-M, 2018-Ohio-3522, ¶ 5.

                                     Menacing by Stalking

       {¶18} J.W. contends that there was not sufficient evidence to support the trial court’s

finding that he engaged in a pattern of conduct that caused R.S. mental distress. While J.W.

admits that he contacted R.S. on a fairly regular basis via text and email, he emphasizes that

those communications were not threatening in any way and his actions did not constitute a

“pattern of conduct” because he had no knowledge that the communications were unwanted.

J.W. further maintains that his communications with R.S. had a minimal impact on her life and

did not cause her mental distress.

       {¶19} The trial court noted in its journal entry that R.S. did not allege J.W. placed her in

fear of imminent physical harm as outlined in former R.C. 3113.31(A)(1)(b), nor did R.S. allege

that J.W. engaged in any of the other acts set forth in R.C. 3113.31(A)(1)(a)-(d). Thus, this case

hinged entirely on whether J.W. engaged in menacing by stalking as defined in R.C. 2903.211.

See former R.C. 3113.31(A)(1)(b).

       {¶20} With respect to domestic violence premised on the commission of menacing by

stalking, R.C. 2903.211(A)(1) provides, in relevant part, that “[n]o person by engaging in a

pattern of conduct shall knowingly cause another person to believe that the offender will cause

physical harm to the other person * * * or cause mental distress to the other person[.]”

       {¶21} A person acts “knowingly” when, “regardless of purpose, * * * the person is

aware that the person’s conduct will probably cause a certain result or will probably be of a

certain nature. A person has knowledge of circumstances when the person is aware that such

circumstances probably exist.” R.C. 2901.22(B).
                                                7


       {¶22} A “pattern of conduct” is defined, in pertinent part, as follows:

       two or more actions or incidents closely related in time, whether or not there has
       been a prior conviction based on any of those actions or incidents, * * *. [T]he
       posting of messages, * * * or receipt of information or data through the use of * *
       * an electronic method of remotely transferring information, including, but not
       limited to, * * * telecommunications device, may constitute a “pattern of
       conduct.”

R.C. 2903.211(D)(1).

       {¶23} The menacing by stalking statute further defines “mental distress” as either:

       (a) Any mental illness or condition that involves some temporary substantial
       incapacity; [or]

       (b) Any mental illness or condition that would normally require psychiatric
       treatment, psychological treatment, or other mental health services, whether or not
       any person requested or received psychiatric treatment, psychological treatment,
       or other mental health services.

R.C. 2903.211(D)(2).

       {¶24} J.W.’s argument that there was no evidence that he engaged in a pattern of

conduct is not well taken. “Because R.C. 2903.211(D)(1) does not elaborate on the requirement

that the incidents must be ‘closely related in time,’ that question must be considered with

reference to all of the surrounding circumstances.”       R.C. v. J.G., 9th Dist. Medina No.

12CA0081-M, 2013-Ohio-4265, ¶ 12. The evidence presented at the hearing demonstrated that

after the initial petition for a protection order was dismissed in October 2016, J.W. immediately

began texting and emailing R.S on a frequent basis. While some of these messages were aimed

at tying up loose ends from when the couple lived together, other messages rehashed issues

surrounding their separation. While R.S. did respond on occasion, her responses were typically

short and polite. J.W. often conveyed his continued feelings for R.S. and expressed his dismay

that she would not communicate with him. R.S. eventually took measures to block J.W. from

sending emails to her personal account.       On multiple occasions, however, R.S. received
                                                 8


messages on her work account that referenced J.W. from shadowy, unfamiliar email addresses.

One email encouraged her to reach out to J.W. Another email was exceedingly critical and

encouraged her to “do all men a favor and never get involved in another relationship.” J.W. went

so far as to reach out to the director of a 5th grade softball league to offer to coach R.S.’s

daughter’s team. The director of the league testified that the offer was highly unusual coming

from a male who did not have a child on the team. When it became clear that coaching the team

was not feasible, J.W. then offered to pay for R.S.’s daughter’s uniform, and assist other players

in paying for their uniforms. After consulting R.S., the director declined J.W.’s offer. This

evidence, when construed in a light favorable to R.S., was sufficient to demonstrate that J.W.

engaged in a pattern of conduct toward R.S. that supported the issuance of a protection order.

       {¶25} J.W.’s contention that R.S. failed to demonstrate that she experienced mental

distress is also without merit. At the hearing, R.S. testified that she was scared because she felt

like she was being “bombarded” with text messages and emails. She explained that the messages

caused her to have anxiety.2 Both R.S.’s mother and a friend of R.S. testified that they had

noticed a recent change in R.S. in that she was no longer joyful and she appeared to be

experiencing stress. The director of the softball league testified that when J.W. offered to pay for

R.S.’s daughter’s uniform, it was immediately apparent that R.S. was “visibly shaken” and

started “tearing up.” Moreover, this Court has held that evidence demonstrating that a petitioner

felt compelled to alter normal routines and patterns of behavior due to respondent’s conduct

corroborates allegations of mental distress. Noah v. Brillhart, 9th Dist. Wayne No. 02CA0050,



2
  While R.S. testified that she spoke to a counselor about her issues, R.S. specified that the
counselor was an individual who typically worked with children in a school. It is unclear from
the record whether their conversations were informal in nature or whether they interacted in a
formal treatment setting.
                                                 9


2003-Ohio-2421, ¶ 16, citing Akron v. Andrews, 9th Dist. Summit No. 19383, 2000 WL 108818,

*6 (Jan. 26, 2000). In this case, R.S. started using a different vehicle and she changed the route

that she took to work.      R.S. refrained from placing window decals on the vehicle that

commemorated her children’s participation in sports because she did not want to be recognizable

on the road. When R.S. would visit her mother, she would park in the garage so that her vehicle

was out of sight. R.S. also changed her phone number. The aforementioned evidence, when

construed in the light most favorable to the petitioner, was sufficient to demonstrate that R.S.

experienced mental distress in light of J.W.’s conduct.

       {¶26} The assignment of error is overruled.

                                                III.

       {¶27} J.W.’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Domestic Relations Division, is affirmed.



                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                10


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT




TEODOSIO, P. J.
CONCURS.

HENSAL, J.
CONCURS IN JUDGMENT ONLY.


APPEARANCES:

ERIC E. JONES, Attorney at Law, for Appellant.

ROBERT VIZMEG, Attorney at Law, for Appellee.